       Case
4/19/2021        0:21-cv-60842-RAR Document 1-2
                                         Case DetailEntered      on FLSD
                                                    - Public - Broward        Docket
                                                                       County Clerk      04/20/2021 Page 1 of 33
                                                                                    of Courts


   Perry Davis Plaintiff vs. Healthcare Revenue Recovery Group LLC Defendant


       Broward County Case Number: COCE21004262
       State Reporting Number: 062021SC004262AXXXCE
       Court Type: Civil
       Case Type: * SC Damages > $500 - $2,500
       Incident Date: N/A
       Filing Date: 01/26/2021
       Court Location: Central Courthouse
       Case Status: Pending
       Magistrate Id / Name: N/A
       Judge ID / Name: 51 McCarthy, Kathleen




                                                                                                                      Total: 3
     −     Party(ies)


         Party                                                                    Attorneys / Address
         Type           Party Name                                 Address          Denotes Lead Attorney

         Plaintiff      Davis, Perry                                                           Hindi, Jibrael S
                                                                                                 Retained
                                                                                               Bar ID: 118259
                                                                                     Attn: The Law Offices of Jibrael S
                                                                                                   Hindi
                                                                                               110 SE 6th ST
                                                                                                 STE 1744
                                                                                         Fort Lauderdale, FL 33301
                                                                                              Status: Active



         Defendant      Health Revenue Recovery Group LLC

                        Doing Business As
                        ARS Account Resolution Services

                         Other

         Defendant      Healthcare Revenue Recovery Group
                        LLC

                        Doing Business As
                        ARS Account Resolution Services




                                                                                                                      Total: 0
     −     Disposition(s)


https://www.browardclerk.org/Web2/CaseSearchECA/CaseDetail/?caseid=MTEwODY0MTI%3d-1IsIS4MpDwQ%3d&caseNum=COCE21004262&cate…      1/3
       Case
4/19/2021       0:21-cv-60842-RAR Document 1-2
                                        Case DetailEntered      on FLSD
                                                   - Public - Broward        Docket
                                                                      County Clerk      04/20/2021 Page 2 of 33
                                                                                   of Courts


         Date                            Statistical Closure(s)


         Date                 Disposition(s)                                        View                 Page(s)




                                                                                                                              Total: 9
     −    Event(s) & Document(s)



         Date           Description                                                 Additional Text                View   Pages

         04/14/2021     Notice of Filing/Affidavit of Service Returned
                        Served
                                                                                    30th day of March, 2021
                                                                                    Party: Defendant Healthcare
                                                                                                                         5

                                                                                    Revenue Recovery Group
                                                                                    LLC

         03/24/2021     Summons Returned Unserved/Unexecuted
                                                                                                                         2


         03/24/2021     eSummons Issuance - Alias Pretrial
                                                                                                                         4


         03/22/2021     Copies Mailed                                               EMAILED NOTICE
                                                                                    RESETTING CONFERENCE
                                                                                    PRETRIAL 7/20/2021


         03/18/2021     Notice to Attend Pretrial Conference Via
                        Zoom
                                                                                    7/20/2021 at 10:01 AM
                                                                                                                         2



         03/17/2021     Disposition Order on Pretrial Conference                    RESET
                                                                                                                         1


         01/26/2021     Civil Cover Sheet
                                                                                                                         3

                                                                                    Amount: $1.00


         01/26/2021     eSummons Issuance - Pretrial
                                                                                                                         4


         01/26/2021     Statement of Claim (eFiled)
                                                                                                                         9




                                                                                                                              Total: 2
     −    Hearing(s)


         Date              Description                            Additional Text


         07/20/2021        Existing Case Resets                   Hearing Time: 10:01 AM
                                                                  Judicial Officer(s):51 McCarthy, Kathleen
                                                                  Location: https://17thflcourts.zoom.us/j/874680432




https://www.browardclerk.org/Web2/CaseSearchECA/CaseDetail/?caseid=MTEwODY0MTI%3d-1IsIS4MpDwQ%3d&caseNum=COCE21004262&cate…              2/3
       Case
4/19/2021       0:21-cv-60842-RAR Document 1-2
                                        Case DetailEntered      on FLSD
                                                   - Public - Broward        Docket
                                                                      County Clerk      04/20/2021 Page 3 of 33
                                                                                   of Courts


         Date              Description                   Additional Text


         03/09/2021        Pretrial Hearing              Hearing Time: 9:15 AM
                                                         Judicial Officer(s):51 McCarthy, Kathleen
                                                         Location: https://17thflcourts.zoom.us/j/874680432




                                                                                                                    Total: 0
     −    Related Case(s)

     There is no related case information available for this case.




https://www.browardclerk.org/Web2/CaseSearchECA/CaseDetail/?caseid=MTEwODY0MTI%3d-1IsIS4MpDwQ%3d&caseNum=COCE21004262&cate…    3/3
Case 0:21-cv-60842-RAR Document 1-2 Entered on FLSD Docket 04/20/2021 Page 4 of 33
Case 0:21-cv-60842-RAR Document 1-2 Entered on FLSD Docket 04/20/2021 Page 5 of 33
Case 0:21-cv-60842-RAR Document 1-2 Entered on FLSD Docket 04/20/2021 Page 6 of 33
Case 0:21-cv-60842-RAR Document 1-2 Entered on FLSD Docket 04/20/2021 Page 7 of 33
Case 0:21-cv-60842-RAR Document 1-2 Entered on FLSD Docket 04/20/2021 Page 8 of 33
Case 0:21-cv-60842-RAR Document 1-2 Entered on FLSD Docket 04/20/2021 Page 9 of 33
Case 0:21-cv-60842-RAR Document 1-2 Entered on FLSD Docket 04/20/2021 Page 10 of 33
Case 0:21-cv-60842-RAR Document 1-2 Entered on FLSD Docket 04/20/2021 Page 11 of 33
Case 0:21-cv-60842-RAR Document 1-2 Entered on FLSD Docket 04/20/2021 Page 12 of 33
Case 0:21-cv-60842-RAR Document 1-2 Entered on FLSD Docket 04/20/2021 Page 13 of 33
Case 0:21-cv-60842-RAR Document 1-2 Entered on FLSD Docket 04/20/2021 Page 14 of 33
Case 0:21-cv-60842-RAR Document 1-2 Entered on FLSD Docket 04/20/2021 Page 15 of 33
Case 0:21-cv-60842-RAR Document 1-2 Entered on FLSD Docket 04/20/2021 Page 16 of 33
Case 0:21-cv-60842-RAR Document 1-2 Entered on FLSD Docket 04/20/2021 Page 17 of 33
Case 0:21-cv-60842-RAR Document 1-2 Entered on FLSD Docket 04/20/2021 Page 18 of 33
Case 0:21-cv-60842-RAR Document 1-2 Entered on FLSD Docket 04/20/2021 Page 19 of 33
Case 0:21-cv-60842-RAR Document 1-2 Entered on FLSD Docket 04/20/2021 Page 20 of 33
Case 0:21-cv-60842-RAR Document 1-2 Entered on FLSD Docket 04/20/2021 Page 21 of 33
Case 0:21-cv-60842-RAR Document 1-2 Entered on FLSD Docket 04/20/2021 Page 22 of 33
Case 0:21-cv-60842-RAR Document 1-2 Entered on FLSD Docket 04/20/2021 Page 23 of 33
Case 0:21-cv-60842-RAR Document 1-2 Entered on FLSD Docket 04/20/2021 Page 24 of 33
Case 0:21-cv-60842-RAR Document 1-2 Entered on FLSD Docket 04/20/2021 Page 25 of 33
Case 0:21-cv-60842-RAR Document 1-2 Entered on FLSD Docket 04/20/2021 Page 26 of 33
Case 0:21-cv-60842-RAR Document 1-2 Entered on FLSD Docket 04/20/2021 Page 27 of 33
Case 0:21-cv-60842-RAR Document 1-2 Entered on FLSD Docket 04/20/2021 Page 28 of 33
Case 0:21-cv-60842-RAR Document 1-2 Entered on FLSD Docket 04/20/2021 Page 29 of 33
Case 0:21-cv-60842-RAR Document 1-2 Entered on FLSD Docket 04/20/2021 Page 30 of 33
Case 0:21-cv-60842-RAR Document 1-2 Entered on FLSD Docket 04/20/2021 Page 31 of 33
Case 0:21-cv-60842-RAR Document 1-2 Entered on FLSD Docket 04/20/2021 Page 32 of 33
Case 0:21-cv-60842-RAR Document 1-2 Entered on FLSD Docket 04/20/2021 Page 33 of 33
